      Case 2:19-cv-05216-MTL Document 104 Filed 03/23/21 Page 1 of 2



 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   BBK Tobacco & Foods LLP,                           No. CV-19-05216-PHX-MTL
10                  Plaintiff,                          ORDER
11   v.                                                 NOT FOR PUBLICATION
12   Central Coast Agriculture Incorporated, et
     al.,
13
                    Defendants.
14
15          Plaintiff BBK Tobacco & Foods LLP (“BBK”) has filed a Motion to Strike twelve
16   of Defendant Central Coast Agriculture Incorporated’s affirmative defenses (the

17   “Motion”). (Doc. 78.) The Court has reviewed the briefs and will issue its decision in this
18   Order. Oral argument has been requested but it is not necessary to aid the decisional

19   process.

20          A motion to strike pursuant to Rule 12(f), Fed. R. Civ. P., should rarely be granted
21   and the decision to do so is vested in the Court’s discretion. See Craten v. Foster Poultry
22   Farms Inc., No. 15-CV-02587-PHX-DLR, 2016 WL 3457899, at *3 (D. Ariz. June 24,

23   2016). This judge agrees with the legal standard for affirmative defenses that Judge

24   Teilborg applied in a substantially similar order issued in BBK Tobacco & Foods LLP v.

25   Skunk Incorporated, No. 18-CV-02332-PHX-JAT, 2019 WL 6065782 (D. Ariz. Nov. 15,

26   2019). That is, the affirmative defense must provide the plaintiff with “fair notice.” Id. at
27   *1. “Thus, contrary to BBK’s position, courts in this district have consistently declined to
28   apply the heightened ‘plausibility’ standard coined in Twombly and Iqbal to affirmative
      Case 2:19-cv-05216-MTL Document 104 Filed 03/23/21 Page 2 of 2



 1   defenses.” Id. Judge Teilborg’s ruling, which involves the same plaintiff in this case,
 2   carefully and thoroughly analyzed the Ninth Circuit and District of Arizona authorities on
 3   this very issue. The Motion pending here offers no reason to deviate from his prior ruling.
 4          Accordingly,
 5          The Court finds that the challenged affirmative defenses provide fair notice and that
 6   BBK will not suffer prejudice moving forward. IT IS THEREFORE ORDERED that the
 7   Motion to Strike (Doc. 78) is denied. The other motions remain pending.
 8          Dated this 23rd day of March, 2021.
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                -2-
